State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: January 26, 2017                   522828
________________________________

In the Matter of LATASIO
   CENDALES,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

MICHAEL SHEAHAN, as Warden of
   Southport Correctional
   Facility,
                    Respondent.
________________________________


Calendar Date:   November 29, 2016

Before:   Peters, P.J., McCarthy, Devine, Clark and Mulvey, JJ.

                             __________


     Latasio Cendales, Elmira, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Chemung County)
to review a determination of the Superintendent of Southport
Correctional Facility finding petitioner guilty of violating a
prison disciplinary rule.

      Petitioner commenced this CPLR article 78 proceeding to
challenge a tier II determination finding him guilty of violating
a prison disciplinary rule. The Attorney General has advised
this Court that the determination has since been administratively
reversed, all references thereto have been expunged from
petitioner's institutional record and the mandatory $5 surcharge
has been refunded to petitioner's inmate account. Given that
petitioner has received all of the relief to which he is
                              -2-                  522828

entitled, the petition must be dismissed as moot (see Matter of
Simmons v Kirkpatrick, 142 AD3d 1245, 1245 [2016]). As the
record discloses that petitioner was assessed a $15 reduced
filing fee, he is entitled to a refund of that amount (see Matter
of Rodriguez v Prack, 142 AD3d 1235, 1235 [2016]).

      Peters, P.J., McCarthy, Devine, Clark and Mulvey, JJ.,
concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs, but with disbursements in the amount of $15.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court